An unpub|ishelH order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME CounT

OF

NEvADA

CLERK’S ORDER

z (O)~l947

w

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

NEVADA DEPARTMENT OF PUBLIC No. 62691

SAFETY DIVISI()N ()F PAROLE AND

PROBATICN; AND NEVADA § § L H 
DEPARTMENT ()F ADMINISTRATI()N, 
Appellants, SEP 09 2013
vs.

KARL CHRIST()PHERSON, CLETRAC\E K.F§JNDEMANLJRT
Respondent. sv    

URDER DISMISSING APPEAL

Appellants have filed a notice of withdrawal of appeal, which
this court construes as a motion to voluntarily dismiss this appeal.
Having considered the unopposed rnotion, we grant it. The parties are to
bear their own costs and fees. NRAP 42(b). Accordingly, we

ORDER this appeal DISMISSEDF

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY: 

cc: Hon. Doug Smith, District Judge
Williarn C. Turner, Settlement Judge
Attorney General/Las Vegas
Law Office of Daniel Marks
Eighth District Court Clerk

1In light of this order, we deny as moot all requests for relief
currently pending in this rnatter.

/b-zo¢uo